 



EXHIBIT 10.1

July 14, 2005

Mr. Vinod Gupta
IUSA Acquisition Corporation
Omaha, Nebraska

Confidentiality Agreement

Dear Mr. Gupta:

     In connection with your consideration of a possible transaction
(“Transaction”) with infoUSA, Inc. (together with its subsidiaries, the
“Company”), you have requested the right to use, or to furnish to third parties,
certain non-public information regarding the Company or the Transaction. All of
this information (whether written or oral) furnished (whether before or after
this date) by you (or by the Company at your direction) to third parties
including your affiliates, directors, officers, employees, advisors, agents,
“controlling persons” (within the meaning of the Securities Exchange Act of
1934, as amended (the “1934 Act”)), financial advisors, and potential debt or
equity financing sources (such affiliates and other persons being referred to
collectively as “Representatives”) in connection with your consideration of a
Transaction, and any notes, analyses, compilations, forecasts, studies or other
documents prepared by you or any of your Representatives which contain or
reflect any such information, is referred to as “Evaluation Material.” The term
“Evaluation Material” does not, however, include any information which at the
time of disclosure or thereafter is generally known by the public (other than as
a result of its disclosure by you or your Representatives).

     In consideration of your being permitted to use and to furnish the
Evaluation Material to your Representatives as provided herein, you hereby agree
as follows:



  1.   The Evaluation Material will be used solely for the purpose of evaluating
a Transaction with the Company involving you or your affiliates and will not be
used in any other manner, and unless and until you have completed a Transaction
pursuant to a definitive written agreement between you or any affiliate and the
Company, the Evaluation Material will be kept strictly confidential by you and
your Representatives and not disclosed in any manner, except that the Evaluation
Material or portions may be disclosed to those of your Representatives who need
to know this information for the purpose of evaluating a Transaction with the
Company (it being understood that prior to this disclosure your Representatives
shall be informed of the confidential nature of the Evaluation Material and
shall agree to be bound by this agreement (the “Agreement”)). In any event, you
agree to be responsible for any breach of this Agreement by your Representatives
and you agree, at your expense, to take all reasonable measures to restrain your
Representatives from prohibited or unauthorized disclosure or use of the
Evaluation Material.



  2.   Except as required by law or the rules or regulations of any applicable
securities exchange, neither you nor your Representatives will, without the
prior written consent of the Special Committee of independent directors of the
Company (the “Special Committee”), disclose to any person any of the terms,
conditions or other facts with respect to any possible Transaction, including
its status and the fact that

 



--------------------------------------------------------------------------------



 



      the Evaluation Material has been made available to you or your
Representatives (all of the foregoing being deemed to constitute Evaluation
Material). As used in this Agreement, the term “person” shall be broadly
interpreted to include the media and any corporation, company, joint venture,
partnership, trust, individual or other legal entity, including any governmental
authority.



  3.   In the event that you or any of your Representatives are requested or
required by interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar legal process to disclose any of the
Evaluation Material, it is agreed that you or that Representative, as the case
may be, will provide the Company and the Special Committee with prompt written
notice of each request so that the Company may seek an appropriate protective
order or other appropriate remedy and/or waive your or the Representative’s
compliance with the provisions of the Agreement, and you will cooperate with the
Company to obtain a protective order or other remedy. In the event that a
protective order or other remedy is not obtained or that the Company grants a
waiver hereunder, you or the Representative may furnish only that portion of the
Evaluation Material which, in the opinion of your counsel, you or the
Representative are legally compelled to disclose and will exercise your and, if
applicable, the Representative’s reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded any Evaluation Material so
furnished.



  4.   You understand and acknowledge that neither the Company nor any of its
Representatives is making any representation or warranty, express or implied, as
to the accuracy or completeness of the Evaluation Material. Neither the Company
nor any of its Representatives shall have any liability to you or any other
person (including any of your Representatives) resulting from your use of the
Evaluation Material.



  5.   You agree that no contract or agreement providing for a Transaction will
be deemed to exist between the Company and you unless and until a definitive
written agreement has been executed and delivered by the Company and you. You
agree that, unless and until a definitive written agreement between the Company
and you with respect to the Transaction has been executed and delivered, neither
the Company nor any of its Representatives will have any legal obligation or
liability of any kind with respect to the Transaction by virtue of this
Agreement, any other written or oral expression with respect to the Transaction
by the Company or any of its Representatives, or otherwise. For the purposes of
this paragraph, a “definitive written agreement” does not include an executed
letter of intent or any other preliminary written agreement, nor does it include
any written or oral acceptance of any offer or bid.



  6.   Title to the Evaluation Material shall remain in the Company, and no
license, intellectual property right or other right in or to any of the
Evaluation Material is granted or implied by this Agreement. If you determine
that you do not wish to proceed with the Transaction, or the Transaction is not
consummated by you, you will promptly notify the Company of this determination
and, in that event, or at any

 



--------------------------------------------------------------------------------



 



      other time at the request of the Company, you will promptly deliver to the
Company, at your expense, or destroy all of the Evaluation Material, including
all copies, reproductions, summaries, analyses or extracts thereof or based
thereon in the possession of any of your Representatives, and confirm to the
Company in writing that this delivery or destruction has taken place.
Notwithstanding any such destruction or return, all Evaluation Material,
including oral Evaluation Material, will continue to be subject to the terms of
this Agreement.



  7.   Until the earliest of (i) the execution by you of a definitive agreement
providing for a Transaction or (ii) one year from the date of this Agreement,
you agree not to initiate or maintain contact (except for those contacts made in
the ordinary course of business) in connection with any possible Transaction
with any officer, director or employee or agent of the Company or its
subsidiaries regarding its business, operations, prospects or finances, except
with the express written permission of the Special Committee; provided, however,
that Raj Das, Fred Vakili, Ray Butkus, D.J. Thayer and Monica Messer (the
“Management Employees”) shall be permitted to participate in presentations to
and discussions with your actual or potential financing sources and in
discussions with you and your advisors regarding the terms of such actual or
potential financing, so long as all information, whether oral, written,
electronic or in other form, furnished to any such financing sources has
previously been delivered in written or electronic form to the Special
Committee; and provided, further that such participation shall be permitted only
if each of the Management Employees shall execute, within five days from the
date of execution of this Agreement, a confidentiality/standstill agreement in
all material respects in the form of this Agreement. In addition,
notwithstanding the preceding sentence, you shall be permitted to provide
occasional, brief updates concerning the potential Transaction to individuals
who may be equity participants in a potential Transaction with you or any of
your affiliates. You represent that, as of the date of this Agreement, neither
you nor any of your affiliates or associates (other than the Company) has any
binding agreement with any director, officer or employee of the Company relating
to a Transaction or otherwise relating to any securities of the Company. You
further agree that for a period of one year from the date hereof you will not
hire or solicit for hire any of the employees of the Company or its subsidiaries
unless such employee is terminated by the Company for any reason other than for
cause.



  8.   You hereby acknowledge that you are aware (and that your Representatives
who are apprised of this matter have been or will be advised) that United States
securities laws restrict persons with material non-public information about a
company obtained directly or indirectly from that company from purchasing or
selling securities of that company, or from communicating that information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities.



  9.   You agree that, for a period of ninety (90) days from the date of this
Agreement, unless you are specifically invited by the Special Committee, in
writing, to do so, neither you nor any of your affiliates or controlling persons
will in any manner,

 



--------------------------------------------------------------------------------



 



      directly or indirectly: (a) effect or seek, offer or propose (whether
publicly or otherwise) to effect, or cause or participate in or in any way
assist any other person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in, (i) any acquisition of any securities
(or beneficial ownership thereof) or assets of the Company; (ii) any tender or
exchange offer, merger or other business combination involving the Company;
(iii) any transaction involving the assets of the Company, including any
disposition of, or joint venture, management or other operating agreement or
financing arrangement (other than financing arrangements with institutions whose
primary business is to engage in such financing arrangements in the ordinary
course of their business) relating to, the assets of the Company, (iv) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to the Company; or (v) any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the Securities and Exchange
Commission) or consents to vote any voting securities of the Company; (b) form,
join or in any way participate in a “group” (as defined under the 1934 Act) with
respect to activities involving the Company; or (c) enter into any discussions
or arrangements with any third party with respect to any of the foregoing. You
also agree that during such period you and your Representatives will not request
the Company (or any of its directors, officers, employees or agents), directly
or indirectly, to amend or waive any provision of this paragraph (including this
sentence). The foregoing provisions of this paragraph 9 shall not apply if the
Company announces that it has entered into an agreement with a third party that
contemplates a merger, consolidation, sale of substantially all of the assets or
business combination involving the Company, or a change of control of the
Company by tender offer, exchange offer or otherwise.



  10.   You acknowledge that money damages would be both incalculable and an
insufficient remedy for any breach of this Agreement by you or your
Representatives and that any breach would cause the Company irreparable harm.
Accordingly, you agree that, in the event of any breach or threatened breach of
this Agreement, the Company, in addition to any other remedies at law or in
equity it may have, shall be entitled, without the requirement of posting a bond
or other security, to equitable relief, including injunctive relief and specific
performance. In the event of litigation relating to this Agreement, whether at
law or in equity, if a court of competent jurisdiction determines by final
nonappealable judgment or order that you or any of your Representatives have
breached this Agreement, then you shall be liable and pay to the Company the
costs and expenses (including the legal fees and expenses) incurred by it in
connection with the litigation, including any appeal.



  11.   The validity and interpretation of this Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of Delaware
applicable to agreements made and to be fully performed therein (excluding the
conflicts of laws rules). Both parties irrevocably and unconditionally submit to
the jurisdiction of any court of the State of Delaware and of any court of the
United States of America located in the State of Delaware, for the purpose of
any action, suit or other proceeding arising out of this Agreement or any of the
transactions contemplated hereby, and agree not to commence any action, suit or
proceeding relating thereto

 



--------------------------------------------------------------------------------



 



      except in those courts), and further agree that service of process,
summons, notice or document by U.S. registered mail to its address set forth in
this Agreement will be effective service of process for any action, suit or
proceeding arising out of this Agreement or the transactions contemplated
hereby. Both parties hereby also irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the courts of the
State of Delaware or the courts of the United States of America located in the
State of Delaware, and both parties hereby irrevocably and unconditionally waive
and agree not to plead or claim in any such court that any action, suit or
proceeding has been brought in an inconvenient forum.



  12.   The benefits of this Agreement shall inure to the respective successors
and assigns of the parties hereto, and the obligations and liabilities assumed
in this Agreement by the parties hereto shall be binding upon their respective
successors and assigns.



  13.   If it is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) that any term or provision of this Agreement is
invalid or unenforceable, (i) the remaining terms and provisions shall be
unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.



  14.   This Agreement embodies the entire agreement and understanding of the
parties and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for in the Agreement. No
amendment or supplement or modification or waiver of any provision shall be
binding or effective unless the same is set forth in writing signed by a duly
authorized officer of the Company and you expressly so amending, supplementing,
modifying or waiving this Agreement or any provision.



  15.   For the convenience of the parties, any number of counterparts of this
Agreement may be executed by the parties. Each such counterpart shall be, and
shall be deemed to be, an original instrument, but all such counterparts taken
together shall constitute one and the same Agreement.



  16.   As used in this Agreement, the terms “affiliate” and “associate” have
the meanings ascribed to such terms under rule 405 of the Rules and Regulations
under the Securities Act of 1933, as amended.

[Remainder of this page left intentionally blank]

 



--------------------------------------------------------------------------------



 



  17.   Both parties agree that no failure or delay by any party in exercising
any right, power or privilege will operate as a waiver, nor will any single or
partial exercise preclude any other or further exercise thereof or the exercise
of any other right, power or privilege under this Agreement.

     This Agreement is being delivered to you in duplicate. Kindly execute and
return one copy of this Agreement which will constitute our agreement with
respect to the subject matter hereof.

            Very truly yours,
infoUSA, INC.
      By:   /s/ Martin Kahn         Name:   Martin Kahn        Title:   Chairman
of the Special Committee     

          Confirmed and Agreed to
    this 18th day of July, 2005
      /s/ Vinod Gupta       Vinod Gupta             

IUSA Acquisition Corporation

                By:   /s/ Vinod Gupta         Name:   Vinod Gupta       
Title:   Manager       

 